(If you need additional space for ANY section, please attach an additional sheet and refe D G

7/21/2021

UNITED STATES DISTRICT COURT —_rquas fd} burt
NORTHERN DISTRICT OF ILLINOIS °F"

Case Number: 1:21 -CV-03351
Judge: VIR. CHARLES NORGLE

Magistrate Judge:

SHEDRICK BOWES NORTHERN
Plaintiff

Vv.

CHICAGO POLICE DEPARTMENT
Defendant

Smee me ee eh ee”

I'm filing this motion to receive property that was seized
from me when | was wrongfully arrested by

Chicago Police department. Chicago police department
put a registered gun that's registered to me in inventory
when I was arrested. They never gave it back to me. Even
though the case was dismissed. Chicago Police
department inventoried a Glock 10 MM. Attached to this
motion is the Chicago police report saying that Chicago
Police Department officer Zaul Quiroz #6331 put my
weapon in the inventory.

Shedndr EZ

(If you need additional space for ANY section, please attach an additional sheet and reference that section.]
 

Lori E. Lightfoot Department of Police > City of Chicago David O, Brown
Mayor 35108, Michigan Avenue - Chicago. Iinois 60653 Superintendent of Police

10/27/2020
Log No. 2020-0004837

  

The Bureau of Internal Affairs (BIA) has conducted a preliminary review of your complaint. The below-indicated action was
taken in regard to your complaint. If you wish to have your investigation re-opened, please submit your request in
writing to BiAintake@chicaqgopolice.org or via the US Postal Service at the following address: Chicago Police
Department, Bureau of Internal Affairs, 3510 S. Michigan, Chicago, IL 60653. Your request will be assessed and
you will be contacted as to BIA's decision. When contacting the Bureau of Internal Affairs about your complaint,
please be sure to reference the log number in any communications. The log number is located above.

Administrative Closures

4 The complaint was administratively closed because it involves a traffic citation, parking citation, notice of an
administrative violation, summons, or an arrest and therefore, may be addressed via the judicial or administrative

hearing process

| The complaint was administratively closed because a preliminary investigation revealed that the accused
member's actions (or actions alleged in the complaint) were in compliance with Chicago Police Department
directives and its Rules and Regulations.

The complaint was administratively closed because a complaint was previously filed involving the same incident.

= The complaint was administratively closed because you attempted to report a crime in which the accused is nol a
member of the Chicago Police Department. Call 911 for emergencies. For non-emergencies call 311 or report
online at https //home chicagopolice org/services/oniine-crime-reporting/.

The complaint was administratively closed because there is not enough information about the alleged incident in
order to proceed with the investigation. If you have further information, please contact the BIA Intake Section
(Monday-Friday, 8AM - 4PM) at 312.745.6328 or via email at BIAIniake@chicagopolice org.

“| The complaint was administratively closed because the incident has been referred to the Non-Disciplinary
Intervention Program Explanation of this program may be found in Special Order 08-07-08 at
http directives chicagopolice org/directives/,

The complaint was administratively closed because it was addressed via the Summary Punishment Action
Request System. Explanation of this system may be found in Speciai Order 08-01-05 at
hulp. /directives chicagopolice org/directives/

1 | The compiaint was administratively closed and referred to the unit commanding officer's office for informational
purposes in Unit: at Phone Number:

til The complaint was administratively closed because the Intake Section of the Bureau of Internal Affairs has been
unsuccessful in its attempts to contact you for further information about your complaint,

Page 1 of 2

Emergency and TTY: 91-1 > Non Emergency and TTY: (within city limits) 3-1-1 + Non Emergency aad TTY: (outside ony limits) (317) 740-0000

K-maik: policedécityofchicago.org - Website: www.cityolchicupoe.org/police
The departments or agencies below may also be of assistance.
Motor vehicle accidents involving personal injury or property damage

Chicago Claims Unit

30 N_ LaSalle, Suite 800

Chicago, IL 60602

312.744.5650
https://www.chicago.gov/city/en/depts/dol/provdrs/claims. html

Landiord — Tenant Disputes

Department of Housing

121 N, LaSalle Street. Room 1006

Chicago, It 60602

312.744.4190

hitos //www. chicago gov/city/en/depts/doh htm!

Hiring Procedures

Department of Human Resources

121 N. LaSalle Street, Room 100

Chicago, IL 60602

312.744.4966

https: //www._chicago.gov/city/en/depts/dhr him!

Menta! Health Assistance

National Alliance on Mental liiness (NAMI) Chicago Helpline
Monday-Friday (SAM — 8PM} and Saturday — Sunday (9AM — 5 PM)

833.626.4244
www.namichicago.org

Any questions or information may be directed to Sergeant Keshia Frierson of the Bureau of Internal
Affairs’ intake Section (Mon-Fri, 8 AM — 4 PM) at 312.745.6328 or via email ai
BIAIntake@chicaqopolice org.

Sincerely,

Intake Section
Bureau of Internal Affairs
Chicago Police Department

Page 2 of 2
ae) Quick View Report

 

Log No 2020-0004837

Primary Category Operation/Personne! Violations Canduct Unbecoming 10BB
incident Type information/Complaint Affidavit Received No
incident Origin Email Date of Incident

Status Administratively Closed Date of Incident To
Investigator Supervisor

Incident Description Civilian Compliant: Complainant alleges that the accused laughed about the death of
La

    

CIVIL SUIT :No JUVENILE :No

CRIMINAL :No PCRIA : No

CONFIDENTIAL :No PURSUIT RELATED ‘No
EEOC :No POLICE SHOOTING (U) :-No
EXTRAORDINARY OCCURRENCE :No REPRESENTED :No
FATAL:No SELF INFLICTED INJURY :No
MAJOR CASE :No SERIOUS BODILY INJURY :No
MOTOR VEHICLE (V) :No SUICIDE ATTEMPT :No

INCARCERATED :No

a2

WARD OF THE STATE :No

   
 

   

Role Name Star No. Employee No. Position

Accused Unknown

 

Role Mobile Phone Email

Reporting Party:
Subject

 

 

 

Role Address Beat District Loecation
Location of Unknown
Occurrence CHICAGO,

 

Report executed 12/22/20 SALVADOR Page Lof 2
ae Quick View Report

* Ae
POU *

         

Final Attachments Internal Attachments Total Attachments Total Number of Pages

3 Q 5 0

Report executed 12/22/20 SALVADOR Page 2 of 2
(SE
From: © 2i1.com>

Sent: Tuesday, Octaber 20, 2020 3:12 AM

To: Evelio.Mora@illinois.gov; cbschicagotips@cbs.com; copa-info; gov.foia @illinois.gov;
irena.briganti@foxnews.com; neil.olson@illinois.gov; simeon.kim@illinois.gov

Subject: Fwd: Chicago sergeant saying racist comments about Laquan McDonald

| (Warning: External email]

Chicago police sergeant is heard laughing about Laquan McDonald murder bragging about it being 15,000 murders since
then and saying that he wish i was talking to his partner in crime right now it would be much more interesting. This is the
type of humiliation, disrespect, verbal abuse, and racism African Americans go through in department Chicago police
departments. This who is suppose to protect us? My heart hurts hearing him say that out his mouth. I'm terrified. This is
wrong on so many levels. I'm overwhelmed of his response. Something has to be done about this, | leave it in God
hands.

---------» Forwarded message -~--------

From: iS © pail. com>
Date: Tue, Oct 20, 2020 at 2:54 AM
Subject: Chicago sergeant saying racist comments about Laquan McDonald

To: SE mail. com>

https://recardings lapeacall. cam/U/dp9 16 lagqawnQ

Sent from Gmail Mobile
CHICAGO POLICE DEPARTMENT

ORIGINAL CASE INCIDENT REPORT

35105 fwvenue, Chicago. iinols 60653
(For use ty Ch cayo Pol oe Deparinmni Persor nol Only)
CPo-41* Ish 609)-C)

Mx nga nr

 

 

  

RDB #: JD374833

EVENT
#:

Gaso 13

CLEARED CLOSED (ARREST AND PROSECUTION)

UCR: 051A - Assault - Aggravated - Handgun

Occurrence 11839 S State St
Location: Chicago IL 60628
304 - Street

Occurrence Date: 21 Seplember 2020 17:57

INCIDENT

Beat: 0532 Unit Assigned: O566C

2026510656

W204) =CASRII9

RO Arrival Date: 21 September 2020 17:58

# Offenders: 1

 

VICTIM - Individual

Name:

 

Res:

Chicago IL

Beat:

‘Sobriety: Sober

VICTIM - Individual

Name:

Res:
Chicago IL 60628

Beat:

Sobriety: Sober
WITNESS - Individual

Name:

Res:

NON OFFENDER

 

Beat:

WITNESS - Individual

Name:

Res: Beat:

Chieago IL

Beat:

Beat:

Beat:

Beat:

0832

5100

D532

5100

3100

5100

0513

5100

Demographics

Male DOB:
Black Age:
5'07,

182 lbs

Black Eyes
Black Hair

Short Hair Style
Dark Complexion

DLN:

Demographics

Male Age:
Black

Demographics

Male DOB:
Biack Age:
whoa, DLN:
190 Ibs

Brown Eyes

Black Hair

Unknown Hair Style

Medium Brown
Complexion

Demographics

Female DOB:
Black Age:
5'09,

130 Ibs

Brown Eyes

Black Hair

Pony Tail Hair Style

Medium Brown
Complexion

DLN:

36 Years

Birth Place: Illinois

esr

2 Years

a 33:

37 Years

——

a -

27 Years

Birth Place: Illinois

 

Page

1 of 4

Pe tLe An; VescRrolosyys

23-OCT-2020 15:49

ecerear -# dy
Chicago Police Department - Incident Report RD#: JD374833
Injury info EE - victim 5

_ Responding Unit:

injury info A E Victim )
| Responding Unit:
injury nfo TT! - Witness )

Responding Unit:
injury info TT Witness )

Responding Unit:

INJURIES

 

Suspect # 1 in Custody
Name: NORTHERN, Shedrick J Demographics

Res: Beat: 41100 Male DOB: =
Black Age: 34 years

6°01, Birth Place: IL
330 Ibs
DLN: eae

Brown Eyes

wo .
5 Unknown Hair Suspected of Using: Weapon
uu Ba'd Hair Style Vehicle
a a ll — i.
# Dark Complexion
| a Descriptions
Clothing Description: Top - Black 1-Shirt: Bottom - Blue,
Dark Jeans: Top - Black T-S»irt:
Bottom - Blue, Dark Jeans: Tap -
Maat T Obed: Ondine Dhin Merete
{ Injury Info
Responding
Unit:
io RELATIONSHIP
<I (Victim) ( Offender )
” :
= isa No Relationstip of NORTHERN, Shedrick,J
= (Victim) ( Offender )
s eee Ss isa No Relationsrup of NORTHERN, Shedrick,J
ud }
i
o
LL.
<
oO
c
wv)
Wu
=
Oo
Q

 

Pint Goncotct Cy my Soe 2 084 23.OCT 2026 15:49

gerany £1 EA i, tecinnlisaes:
oe
Chicago Police Department - Incident Report RD#: JD374833

Vehicle #1
Vehicle: 2010 Chrysler - Town & Country - Damaged? No Owner: Shedrick Northern
Automobile
a Style Van (Cargo / Panel / Transport) PossessorUser: NORTHERN,
Go: SHEDRICK J
* Color-Top/Bottom: Black/Black Theft From? No Towed? No
= VIN#: ZA4RRSDX3AR 151627 Burned? No
License Plate #: Say Indiana Destroyed? No
Expires: 01-August-2020 Recovered? No
Stolen? No
Firearm #4 Possessor/User: NORTHERN, SHEDRICK J
Type: Semi-Automatic Pistol Duty Related: No
Make: Glock, Inc —u- Model: 70 Taken/Stolen? Na
Serial #: BMXRY17 Owner Known? Yos
a Caliber/Gauge: 74) Catliter Owner: Shedrick Northern Displayed? Yes
= Barrel Length; 4 Used? No
Feature: Biue Steel Recovered? Yes

Registration Status: Cloar
Inventory #: 14777659

FVENT#20265 10856, BC INCIDENT RECORDED, NOT VIEWED PR OR WR'TING THIS REPOR | IN SUMMARY RIQ'S
RESPONDED TO A GALL OF A PERSON WITH A GUN CALL AT 11539 S STATE ST, UPON ARRIVAL R/O'S MET WITH
OFFENDER WHO RELATED THAT HIS FIREARM WAS INSIDE HIS VEHICLE (2010 BI AGK CHRYSLER BEARING IN ( ICENSE
PLATE J ANO THAT HE HAS HiS INDIANA CONCEAL CARRY LICENSE. R/O QUIROZ#6331 RECOVERED (1) LOADED
GLOCK 20, SERIAL # BMXRS17, 10MM CALIBER, BLUE-STFEL FINISH Wil UNKNOWR AMOUNT OF L:VE ROUNDS IN THE
MAGAZINE FROM THE PASSENGER SEAT IN PLAIN VIEW FROM SAID VEHICLE. R/O QUIROZ#6331 AND R/O SMITH# 19338
BEGAN TO INTERVIEW OFFENDER, R/O GORDILS #84451 MET WITH (VICTIM AND COMPLAINANT) WHO
RELATED 10 RIO GORDILS#8451 THAT WHILE HE WAS WAITING TO DROP OFF
(WITNESS) i (VICTIM AND COMP! AJNANT) OBSERVED THE OFFENDER

WALKING DOWN THE FRONT STEP AT THE ABOVF LOCATION. THE OFFFNDER RELATED NON-VERBATIM “WHAT TRE
FUCK ARF YOU DOING HERE" TO THE VICTIM, THE OFFENDFR THEN WALKS TO HIS VEHICLE, GRABBED HIS FIREARM.
AND WALKED TO THE VICTIM'S VEHICLE AND POINTED THE FIREARM AT (EE (VC 11M AND COMPI AINANT),
REITERATING, “WHAT THE FUCK ARE YOU DOING HERE” THE VICTIM STATED 7O THE OF FENDER THAT HE WAS
DROPPING OF HTH OFFENDER THEN RETURNED 70 HIS VEHICLE, AND TOSSED HIS FIREARM INSIDE THE
VEHICLE ONTO THE PASSENGER SFAT AND GALLED 971. (WITNESS) AND
(WITNESS) ALSO RELATED TO R/O'S THAT THEY OBSFRVED THE OFFENDER WALK TOWARD HIS VEHICLE, GRAB SAID
FIREARM, THEN APPROACH THE VICTIM AND POINT HIS GUN AT HIM R/O'S PLACED SHEDRICK NORTHERN{OFFENDER)
IN CUSTODY AND TRANSPORTED TO THE 905TH DISTRICT BY BEAT 511. FURTHER INVESTIGATION PER LEADS,
OFFENDER DOES NOT HAVE A VALID ILLINOIS CONCEAL CARRY NOR TOID CARD. WHILE PROCESSING THE OF FENDER,
THE OFFENDER RELATED THAT HE DOES NOT FEEL WELt AND THAT HE
OFFFNDER WAS TRANSPORTCD TO TRINITY HOSPITAL BY BEAT 571. TREATED GY Bg Wi ic STATCO
THA) OFFENDER IS IN GOOD CONDITIONS. MIRANDA RIGHTS GIVES BY R/O GORDILS #8451 AND WITNESS BY PIG
CRUZ-ACEVEDO # 1636/ AT 1911HRS. 8/0 GORDI S ASKED IF HE PO.NTTD THE HANDGUN A) ii (Victim
AND COMP! AINAKT), WHERE OFFENDER RELATED NO. GUN DESK NASADOWSKI #4127 NOTIFIED AT 1933HRS.
PERSONAL PROPER EY INVENTORY UNDER # 1477/6084 AND 14777664. GUN INVENTORY UNDE: # 1477/7659. HAS $5.21
USC ON HIS PERSON. COURT BRANCH 35-7 ON 28SEP20 Al OSOOHRS. FELONY CHARGE /?dll CS 5 0/24-1.6-A-2
APPROVED BY ASA AUGUSTINE AT 2041HRS.
| - STAR#. 6391 NAMF: ZAUL QUIROZ BEAT: 0566C

- STARH. #451 NAME. JOFL GORDILS BEAT: O566A

» STAR# 19338 NAMC-: ANATHEA SMITH BEAT: 05666

-STAR# 12045 NAME. KORY PIERCE BEAT: 0511
| STAR# 1316/ NAME: TRACEY DREW BFAT: 0511

-S)ARH 162367 NAME JONATHAN CRUZ ACEVEDO BFAT: O566E

   

NARRATIVE

 

cannery (8 ff, tec tunritiies
—

Poll
Chicago Police Department - incident Report RD#: JD374833
StarNo Emp No Name User Date Unit Beat

CUSACK, Kelly, A

  
  

Approving Supervisor 1217 21 Sep 2020 21:50 005

QUIROZ, Zaul, 21 Sep 2020 21:46 005 O566C

 

Reporting Officer 6331

PERSONNEL

 

rin Generated 6 i Page 4 of 4 23-OCT-2020 15:49

“eernray: Col, EA fj techaoldies
oo
CHICAGO POLICE DEPARTMENT

CASE SUPPLEMENTARY REPORT

3510 S. Michigan Avenue, Chicago, Illinois 60653 Case

(For use by Caicngo Police - Bureau of mveutigat ve Servicas Personal Onily)

 

JD374833

 

 

 

d iai7z248
ysaga4ia CASRID1

ose
Sun tt

 

IMETHOD/CAU CODE

     

ASSAULT / Aggravated - Handgun

 

 

DETECTIVE SUP. APPROVAL COMPLETE |

 

    

IUGR Code

O51A

IUCR Cede ee
051A

Original

 

Address of Occurrence

11839 S STATE ST

evi basnaabaauMUCeiER fever

? Beat of Occur SCR No

 

? No of Al rested

 

532 2 1 1

 

 

 

 

Localior T ype

= 3
ELucatun Code | Secondary Location Hate Crime’?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Street 304 i NO
TRUS OPO SONU R ENCE viciinampirborservquniaeesoinnnert _ [Unk Assigned [aie RO Arved Fire Rotates 7, Domustic Rested’,
21-SEP-2020 17:57 OSGEC [oreternaeenenssesecesee | NO
Leta ‘els re SET NG evsesin ROP BOT Ecsnssiainnscaiionn i StarNe 7 Primary Detuctive Assuged a. {Stare
GOVERN, Janice 20608 :GOVERN, Janice 20608
Date Submitted ‘Date Approved ssignmert Type
22-SEP-2020 07:37. '22-SEP-202007:38 : ADMIN
THIS IS A ADMIN INVESTIGATION METHOD/CAU CODE REPORT
VICTIM(S) : Ses TYPE: Individual
Male / Black / 36 Years
pos: Goss
RES:
Icago
BIRTH PL: Hlinois
DESCRIPTION: 5'07,182,Black Hair, Short Hair Style, Black Eyes, Dark
Complexion
SOBRIETY: Sober
DLN/ID: x
| =e TYPE: Individual

OFFENDER(S):

Printed On: 23-OCT-2020 15:52

NORTHERN, Shedrick J

Male / Black /2 Years

aaa
Chicago IL 60628

SOBRIETY: Sober

-- In Custody -
Male / Black / 34 Years 3

DOB: FMioss

BIRTH PL: _ Illinois

DESCRIPTION: 6'01,330,Unknown Hair, Bald Hair Style, Brown Eyes, Dark
Complexion

ecsplcdr

ITEM USED:
Weapon
Vehicle

Printed Cy
VICTIM INJURIES

WEAPON(S):

VEHICLE INFO:

LOCATION OF INCIDENT:

DATE & TIME OF INCIDENT:

METHOD CODE(S):

CAU CODE(S):

FIREARM(S)
RECOVERED:

JD374833
DETECTIVE SUP. APPROVAL COMPLETE

oLnaD: [1

WEARING: Top- Black T-Shirt; Bottom - Blue, Dark Jeans; Top - Black
T-Shirt; Bottom - Biue, Dark Jeans; Top - Black T-Shirt;
Bottom - Blue, Dark Jeans: Top - Black T-Shirt; Bottom -
Blue, Dark Jeans

RELATIONSHIP OF VICTIM TO OFFENDER:

No Relationship
No Relationship

CFD RESPONDING UNIT:

CFD RESPONDING UNIT:

INV#: 14777659

Displayed
Glock, Inc,--Au-- , 20 , 10 , Semi-Automatic Pistol , 4, Blue Steel
SERIAL#: BMXR917

MAGAZINE CAPACITY: UNK
The Status Of This Firearm is Clear

OWNER: = Shedrick Northern
POSSESSOR/USER: Northern, Shedrick J

Automobile , 2010 / Chrysler / Town & Country / Van (Cargo / Panel / Transport)

VIN: 2A4RR5DX3AR151627
YEAR (RANGE): 2010

COLOR (TOP/BOTTOM): Black / Black
OWNER: = Shedrick Northern
POSSESSOR/USER: Northern, Shedrick J

LICENSE: [EI IN

EXPIRES: AUG-2020

11839 S State St
Chicago IL 60628
304 - Street

21-SEP-2020 17:57
DNA

DNA

INV #: 14777659

Glock, Inc.—Au-- , 20 , 10 , Semi-Automatic Pisto! , 4 , Blue Stee!
SERIAL #: BMXR917

OWNER: = Shedrick Northern

POSSESSOR/USER: Northern, Shedrick J

MAGAZINE CAPACITY: UNK

 

Printed On: 23-OCT-2020 15:52

2 of 3 Printed © a
JD374833
DETECTIVE SUP. APPROVAL COMPLETE

PERSONNEL ASSIGNED: Reporting Officer
QUIROZ, Zaul # 6331 BEAT: O0566C

WITNESS(ES) : ——SSas

Male / Black / 37 Years

DOB: GB 1983
DESCRIPTION: 5'10,190,Black Hair, Unknown Hair Style, Brown Eyes,
Medium Brown Complexion

DiLNID: |.

Female / Black /27 Years

pos: BE ss2
BIRTH PL: Illinois

DESCRIPTION: 5'09,130,Black Hair, Pony Tail Hair Style, Brown Eyes,
Medium Brown Complexion

——

=e IL

DLN/D: a - 1.

WITNESS INJURIES i a eee ee

CFD RESPONDING UNIT:

CFD RESPONDING UNIT:

CRIME CODE SUMMARY: 051A - Assault - Aggravated - Handgun

IUCR ASSOCIATIONS: 051a - Assault - Aggravated - Handgun _
Sa ( Victim )
NORTHERN, Shedrick, J ( Offender )
pa ( Witness )
NORTHERN, Shedrick, J ( Offender )
NORTHERN, Shedrick, J ( Offender )
aaa ( Witness )
NORTHERN, Shedrick, J ( Offender )
= ( Victim )

REPORT DISTRIBUTIONS: No Distribution

INVESTIGATION:

This is a Method/CAU code Supplementary Report.

 

Printed On: 23-OCT-2020 15:52 3 of 3 vil)
Redaction Log

Total Number of Redactions in Document: 83

Redaction Reasons by Page

Redaction Date; 12/28/2020 12:53:30 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page | Reason Description Occurrences
1 1
3 4
5 4
6 14
7 10
8 14
y 3
10 10
1} 6
12 17

 

 

 
Redaction Log

Redaction Reasons by Exemption

Redaction Date: 12/28/2020 12:53:30 PM

 

Reason

Description

Pages
(Count)

 

 

 

 

1(1)
34)
5(4)
6(14)
7(10)
8(14)
9(3)
10(10)
11(6)
12(17)

 

 
ee

@ 3}, Clerk of the Cireuit Court
%. 4 of Cook County

  

PEOPLE OF THE STATE OF ILLINOIS

Vs NUMBER: 20111965101

BOWES, SHEDRICK J

CERTIFIED STATEMENT GF CONVICTION / DISPOSITION

I, IRIS Y MARTINEZ, Clerk of the Circuit Court of Cook County, Hlinois, and keeper of the records anc
seal thereof do hereby certify that the electronic records of the Circuit Court of Cook County show that:

The States Attomey of COOK COUNTY/LOCAL PROSECUTOR HAS FILED A COMPLAINT with the
Clerk of the Circuit Court.

Charging the above named defendant with:

COUNT STATUTE DEGREE DESCRIPTION ARREST DATE
1 = 720 ILCS 5.0/12-2-C-1 MA AGG ASSAULT/USE DEADLY WEAPON 9/21/2020
2 720 ILCS 5.0/24-1.6-A-2  F4 AGG UUW/PERSON/CM THREAT VIOL 9/21/2020

The following disposition(s) was/were rendered before the Honorable Judge(s):

EVENTS AND ORDERS OF THE COURT:
9/22/2020 CASE FILED

9/22/2020 DEFENDANT IN CUSTODY
NAVARRO, DAVID R.

9/22/2020 PROBABLE CAUSE TO DETAIN
NAVARRO, DAVID R.

9/22/2020 PUBLIC DEFENDER APPOINTED
NAVARRO, DAVID R.

9/22/2020 DEFENDANT DEMAND FOR TRIAL
NAVARRO, DAVID R.

9/22/2020 PERMISSION TO LEAVE JURISDICTION
NAVARRO, DAVID R.

9/22/2020 SPECIAL CONDITIONS OF BAIL ORDERED
NAVARRO, DAVID R.

9/22/2020 ENTERED AND CONTINUED

NAYARRO, DAYID R.

lof4
Printed: 2/25/2021 3:50:05 FM
  
 
 

-¥& Clerk of the Circuit Court
g Cook County

PEOPLE OF THE STATE OF ILLINOIS
vs

BOWES, SHEDRICK J

NUMBER: 20111965101

CERTIFIED STATEMENT OF CONVICTION / DISPOSITION

I, IRIS Y MARTINEZ, Clerk of the Circuit Court of Cook County, Illinois, and keeper of the records anc
seal thereof do hereby certify that the electronic records of the Circuit Court of Cook County show that:

The States Attorney of COOK COUNTY/LOCAL PROSECUTOR HAS FILED A COMPLAINT with the

Clerk of the Circuit Court.

9/23/2020 DEFENDANT RELEASED ON CASH OR DEPOSIT BOND

9/30/2020 DEFENDANT NOT IN COURT
SULLIVAN, LAURA MARIB

11/20/2020 DEFENDANT DEMAND FOR TRIAL
SULLIVAN, LAURA MARIE

1/8/2021 DEFENDANT DEMAND FOR TRIAL
SULLIVAN, LAURA MARIE

1/29/2021 MOTION TO DISMISS CHARGES - FILED

2/1/2021 DEFENDANT DEMAND FOR TRIAL
GONZALEZ, PETER M

2/5/2021 APPEARANCE FILED
MESCALL, REGINA A,

2/5/2021 CASH BOND REFUND TO ATTORNEY
MESCALL, REGINA A.

HEARINGS
9/22/2020 1:30 PM Bond Hearing
9/30/2020 9:00 AM Motion State
41/20/2020 9:00 AM Motion Defendant
1/8/2021 9:00 AM Motion State
2/1/2021 9:00 AM Motion State
2/5/2021 9:00 AM Motion State

20f4

Sranch 1, Room 100
Branch 36/Room 2
Branch 38/Room 2
Branch 38/Room 2
Branch 38/Room 2
Branch 38/Room 2

Printed: 2/25/2021 3:50:05 PM
 

PEOPLE OF THE STATE OF ILLINOIS

vs

BOWES, SHEDRICK J

NUMBER: 20111965101

CERTIFIED STATEMENT OF CONVICTION / DISPOSITION

I, HIS Y MARTINEZ, Clerk of the Circuit Court of Cook County, Illinois, and keeper of the records anc
seal thereof do hereby certify that the electronic records of the Circuit Court of Cook County show that:

The States Attorney of COOK COUNTY/LOCAL PROSECUTOR HAS FILED A COMPLAINT with the

Clerk of the Circuit Court.
2/10/2021 9:00 AM Case Advanced
2/22/2021 9:00 AM Motion Defendant
3/24/2021 9:00 AM Order of Court

PLEAS, DISPOSITIONS AND SENTENCES:

Disposition:
1 2/5/2021 NOLLE PROSEQUI
2 2/5/2021 NOLLE PROSEQUI

Sentence (Credit);

3or4

Branch 38/Room 2
Branch 38/Room 2
Branch 38/Room 2

Primed: 2/23/2021 3:50:05 PM
   

vy +3 ‘ Clerk of the Circuit Court
“@ % Cook County

PEOPLE OF THE STATE OF ILLINOIS

vs NUMBER: 20111965101
BOWES, SHEDRICK J

CERTIFIED STATEMENT OF CONVICTION / DISPOSITION

I, IRIS ¥Y MARTINEZ, Clerk of the Circuit Court of Cook County, Illinois, and keeper of the records anc
seal thoreof do hereby certify that the electronic records of the Circuit Court of Cook County show that:

The States Attorney of COOK COUNTY/LOCAL PROSECUTOR HAS FILED A COMPLAINT with the
Clerk of the Circuit Court,

I hereby certify that the foregoing has been entered of record
on the above captioned case,

Date: 2/25/2021

YY. ele

TRIS Y MARTINEZ
CLERK OF THE CIRCUIT COURT OF COOK COUNTY

4of4
Printed: 2/25/2021 3:50:05 PM
